UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2011 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2011 Annual Report to Shareholders DWS Large Cap Focus Growth Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 27 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Tax Information 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Board Members and Officers 45 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. During DWS Large Cap Focus Growth Fund's most recent fiscal year ended July 31, 2011, investors often traded stocks based on a "risk-on/risk-off" scenario, where top-down judgments regarding the degree of risk facing the global economy and markets dictated many purchase and sale decisions. This was largely brought about by the series of disasters that occurred in Japan and by the spike in oil prices based on political unrest in North Africa. One exception to the risk-on/risk-off scenario came during the fourth quarter of 2010, when more fundamental factors such as corporate earnings, cash flow and future company prospects reasserted their importance. In the second quarter of this year, equity market performance was mixed as the US economy grew more slowly than in earlier months and employment growth stalled, while at the same time many closely watched companies posted earnings above analyst estimates. Overall, balance sheets for corporate America remain healthy, consumer spending has held up fairly well and the final months for the US Federal Reserve Board's second round of quantitative easing created a reasonably favorable environment for stocks. Negative factors toward the end of the period came from higher commodity prices, supply disruptions emanating from the disasters in Japan and the ongoing European fiscal crisis. Political uncertainty over the protracted and difficult negotiations regarding the US debt limit also weighed on equity prices. For the 12-month period ended July 31, 2011, Class A shares of DWS Large Cap Focus Growth Fund returned 21.81% (unadjusted for sales charges), compared with the Russell 1000 Growth Index return of 24.76% and the Lipper Large-Cap Growth Funds category average return of 23.31%.1,2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 8 through 10 for complete performance information.) Positive Contributors to Fund Performance Our overweight to energy, the top-performing area, contributed to returns, as did stock selection within the sector. Three of the top individual contributors to performance were TransDigm Group Inc.,* Parker Hannifin Corp. and Freeport- McMoRan Copper & Gold Inc. In the case of TransDigm, a designer, producer and supplier of small components for aircraft, the company performed strongly during the period, benefiting from its unique market niche and little competition. Parker Hannifin, in the industrial area, is a manufacturer of motion and control technologies. Parker's performance was aided by increases in certain areas of the industrials sector stemming from higher energy prices. Lastly, Freeport-McMoRan, a high-quality mining operator, strongly benefited from the recent spike in copper prices along with a squeeze in the supply of the metal. Negative Contributors to Fund Performance During the period, the fund was positioned for economic expansion, with overweights to economically sensitive sectors such as industrials, materials and energy.3 Though the economy grew over this time period, it grew more slowly than anticipated, and our overweight to industrials detracted from performance. At the same time, the fund was underweight the consumer discretionary sector, which also detracted as consumers displayed surprising resilience and the sector was up strongly. In addition, stock selection within the health care sector subtracted from results. Health care holdings in the pharmaceutical firm Celgene lagged the strongly performing health care sector during the period. However, we continue to hold the stock, as we believe that going forward Celgene Corp. will benefit from its large group of key cancer drugs. Outlook and Positioning Since the financial crisis emerged in 2008, we have witnessed two great stages of the deleveraging of excessive debt in the United States and other developed nations. First, many large corporations made significant upgrades to their balance sheets, often by issuing additional equity. And individuals, in the face of the mortgage and debt crises, began to improve their personal balance sheets as they were able, as we have seen the US savings rate rise substantially in the last three years. Faced with their own fiscal and debt crises, leaders of developed nations now must maneuver through the last and by far most difficult phase, the deleveraging of national balance sheets at a time when costs deriving from health care and entitlements continue to rise. How national leaders are able to put their fiscal house in order — through revenue increases, budget cuts or some combination — will dictate global economic progress as well as market behavior in the years to come. Many individual states such as California have already made significant progress in improving their balance sheets. Overall, we anticipate further recovery for the United States as economic prospects improve. At the same time, we believe that sovereign debt concerns in Europe will continue to weigh on equities.4 Other potential headwinds include higher oil price levels and the threat of future inflation increases. US stocks appear to be trading at reasonable-to-attractive valuation levels. We continue to monitor company earnings and price-to-earnings levels closely, as we think that these indicators will have a dominant impact on market performance going forward. We believe that over time, domestic cyclical stocks possess higher earnings and growth potential compared with more defensive market sectors.5,6 Our outlook for growth stocks during the second half of 2011 remains positive. The fund is currently underweight consumer staples and industrials. In other market sectors, the fund is positioned close to benchmark levels. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Large Cap Focus Growth Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Owen Fitzpatrick, CFA Lead Portfolio Manager Thomas M. Hynes, Jr., CFA Brendan O'Neill, CFA Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Russell 1000 Growth Index tracks those stocks in the Russell 1000 with higher price-to-book ratios and higher forecasted-growth values. Index returns assume reinvestment of any and all distributions and, unlike fund returns, do not reflect fees or expenses. It is not possible to invest directly into an Index. 2 The Lipper Large-Cap Growth Funds category is an unmanaged group of mutual funds that invest primarily in large-cap stocks with a greater-than-average growth orientation compared with the overall market. Returns reflect the reinvestment of all dividends. It is not possible to invest directly in a Lipper category. 3 "Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark, whereas "underweight" means the fund holds a lower weighting. 4 Sovereign debt refers to the bonds issued by a national government in a foreign currency. 5A cyclical stock is the stock of a company which makes products or provides services that are in less demand when economic growth is slowing and in more demand when the economy is growing (i.e. automobiles and other high-ticket items). As a result, cyclical stock prices tend to rise when the economy is growing and tend to fall when economic growth is slowing. 6A defensive stock is the stock of a company which makes products or provides services that are necessary. (i.e. utilities such as electricity and gas). Though demand for these products and services may decline or increase during various phases of the business cycle, consumers are less likely to forgo them completely. As a result, defensive stock earnings tend to be more stable during various phases of the business cycle. * Not held in the portfolio as of July 31, 2011. Performance Summary July 31, 2011 Average Annual Total Returns as of 7/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 21.81% 2.50% 4.23% 1.07% Class B 20.80% 1.70% 3.43% 0.28% Class C 20.84% 1.74% 3.46% 0.31% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 14.81% 0.50% 3.01% 0.47% Class B (max 4.00% CDSC) 17.80% 1.05% 3.26% 0.28% Class C (max 1.00% CDSC) 20.84% 1.74% 3.46% 0.31% No Sales Charges Class S 22.07% 2.72% 4.47% 1.31% Institutional Class 22.29% 2.95% 4.71% 1.51% Russell 1000® Growth Index+ 24.76% 5.33% 5.52% 2.40% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.33%, 2.19%, 2.07%, 1.11% and 0.87% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Large Cap Focus Growth Fund — Class A [] Russell 1000 Growth Index+ Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index that have higher price-to-book ratios and higher forecasted growth values. Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the US and whose common stocks are traded. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 7/31/11 $ 7/31/10 $ Lipper Rankings — Large-Cap Growth Funds Category as of 7/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 63 3-Year of 61 5-Year of 52 10-Year of 76 Class B 1-Year of 74 3-Year of 71 5-Year of 68 10-Year of 93 Class C 1-Year of 73 3-Year of 70 5-Year of 67 10-Year of 92 Class S 1-Year of 60 3-Year of 57 5-Year of 49 10-Year of 70 Institutional Class 1-Year of 58 3-Year of 55 5-Year of 45 10-Year of 66 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (February 1, 2011 to July 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended July 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 2/1/11 $ Ending Account Value 7/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Large Cap Focus Growth Fund 1.21% 2.07% 1.97% .99% .92% For more information, please refer to the Fund's prospectuses. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 7/31/11 7/31/10 Common Stocks 100% 99% Cash Equivalents 0% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 7/31/11 7/31/10 Information Technology 31% 34% Industrials 15% 13% Consumer Discretionary 13% 14% Energy 13% 9% Health Care 11% 13% Consumer Staples 6% 7% Materials 6% 4% Financials 4% 5% Telecommunication Services 1% 1% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at July 31, 2011 (42.3% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 9.1% 2. Oracle Corp. Supplier of software for enterprise information management 4.4% 3. QUALCOMM, Inc. Developer and manufacturer of communication systems 4.3% 4. EMC Corp. Provider of enterprise storage systems, software, networks and services 4.1% 5. National Oilwell Varco, Inc. Manufactures and sells oil- and gas-drilling machinery equipment 3.5% 6. Kellogg Co. Producer of convenience food products 3.4% 7. Anadarko Petroleum Corp. Explorer and producer of crude oil and natural gas 3.4% 8. Celgene Corp. A global biopharmaceutical company 3.4% 9. NIKE, Inc. Manufacturer of high-quality footwear and apparel 3.4% 10. Express Scripts, Inc. Provides pharmacy network management, formulary management and other services 3.3% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of July 31, 2011 Shares Value ($) Common Stocks 99.8% Consumer Discretionary 13.1% Hotels Restaurants & Leisure 4.8% Darden Restaurants, Inc. (a) Starwood Hotels & Resorts Worldwide, Inc. Specialty Retail 4.9% Dick's Sporting Goods, Inc.* Limited Brands, Inc. (a) Textiles, Apparel & Luxury Goods 3.4% NIKE, Inc. "B" Consumer Staples 6.2% Food & Staples Retailing 2.8% Costco Wholesale Corp. Food Products 3.4% Kellogg Co. (a) Energy 13.1% Energy Equipment & Services 3.5% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 9.6% Anadarko Petroleum Corp. EOG Resources, Inc. (a) Occidental Petroleum Corp. Financials 3.9% Capital Markets 2.4% T. Rowe Price Group, Inc. (a) Consumer Finance 1.5% Discover Financial Services Health Care 10.7% Biotechnology 3.4% Celgene Corp.* Health Care Providers & Services 5.7% Express Scripts, Inc.* (a) McKesson Corp. Life Sciences Tools & Services 1.6% Thermo Fisher Scientific, Inc.* Industrials 15.3% Aerospace & Defense 3.0% United Technologies Corp. Electrical Equipment 3.9% AMETEK, Inc. Roper Industries, Inc. (a) Machinery 5.8% Dover Corp. Navistar International Corp.* Parker Hannifin Corp. Road & Rail 2.6% Norfolk Southern Corp. Information Technology 30.3% Communications Equipment 4.3% QUALCOMM, Inc. Computers & Peripherals 13.2% Apple, Inc.* EMC Corp.* (a) IT Services 3.7% Accenture PLC "A" (a) VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 3.1% Intel Corp. Software 6.0% Check Point Software Technologies Ltd.* Oracle Corp. Materials 6.0% Chemicals 3.2% Huntsman Corp. Metals & Mining 2.8% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 1.2% Wireless Telecommunication Services American Tower Corp. "A"* Total Common Stocks (Cost $215,926,471) Securities Lending Collateral 25.3% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $54,819,635) Cash Equivalents 0.1% Central Cash Management Fund, 0.12% (b) (Cost $107,571) % of Net Assets Value ($) Total Investment Portfolio (Cost $270,853,677)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $271,832,021. At July 31, 2011, net unrealized depreciation for all securities based on tax cost was $1,068,958. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,246,158 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,315,116. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at July 31, 2011 amounted to $53,296,613, which is 24.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
